Citation Nr: 0513383	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  00-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a low back disorder, 
to include as secondary to the service-connected ligamentous 
strain of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for a ligamentous strain of the right knee prior to August 
15, 2003.

3. Entitlement to an initial rating in excess of 20 percent 
for a ligamentous strain of the right knee from December 1, 
2003.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney at 
Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 until April 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from July 2000 and January 2002 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan.

These matters were previously before the Board in August 
2001.  A remand was ordered to accomplish additional 
development.  After such development and readjudication by 
the RO, the claims remained denied and the matter returned to 
the Board in November 2002.  At that time, both issues were 
denied.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims ("Court").  In a 
July 2003 Order, the Court granted a Joint Motion for Remand, 
vacated the November 2002 Board decision, and remanded the 
matter to the Board.
In March 2004, the Board in turn remanded the issues back to 
the RO to ensure compliance with the Court order.  All such 
development having now been accomplished, the issues are 
ready for appellate consideration.  


FINDINGS OF FACT

1.  A low back disability was initially demonstrated years 
after service, and the competent clinical evidence does not 
show that the veteran's low back disability is causally 
related to active service or to his service-connected 
ligamentous strain of the right knee.

2.  Prior to August 15, 2003, the veteran's ligamentous 
strain of the right knee is manifested by complaints of pain 
and instability; objectively, the evidence is reflective of 
no more than mild laxity, with minimal limitation of motion 
and function.

3.  From December 1, 2003, the veteran's ligamentous strain 
of the right knee is manifested by complaints of increasing 
pain and instability; objectively, the evidence is reflective 
of no more than moderate laxity, with minimal limitation of 
motion and function.  


CONCLUSIONS OF LAW

1.  A low back disability is not proximately due to or the 
result of the veteran's service-connected ligamentous strain 
of the right knee and was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).

2.  Prior to August 15, 2003, the criteria for entitlement to 
an initial evaluation in excess of 10 percent for ligamentous 
strain of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2004).

3.  From December 1, 2003, the criteria for entitlement to an 
evaluation in excess of 20 percent for ligamentous strain of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in July 2004 apprised the appellant of the 
information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's knee claim was filed and 
initially denied prior to the enactment of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran has submitted 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  Service connection- low back disorder

Factual background

The service medical records are absent any complaints or 
treatment for a back disability.  Examinations in March 1979 
and March 1980 show a normal spine.  The veteran denied 
recurrent back pain in reports of medical history completed 
on those occasions.  

Following service, the veteran had an MRI of the spine in 
March 2001.  That study showed mild disc dehydration at L4-5 
and L5-S1 compatible with degenerative disk changes.  Also, 
at L4-5 there was mild circumferential disk bulging slightly 
asymmetric to the right, resulting in bilateral inferior 
neural foraminal narrowing, slightly greater on the right.  

A May 2001 VA outpatient treatment report reveals low back 
complaints.  There was a loss of lumbar lordosis.  The 
veteran stated that his service-connected right knee 
disability caused him to modify his gait, leading to back 
problems.  However, the treating physician did not endorse 
that theory of causation.  Instead, he indicated his belief 
that the veteran's right lumbar radicular symptoms were 
secondary to lumbar disk disease.    

A May 2001 report from the Michigan Rehabilitation Service 
shows lumbar radiculopathy with degenerative joint disease of 
the lumbar spine.  Such report does not show that the 
physician related the veteran's back disability to an 
incident of service or to his service-connected right knee 
disability.

VA outpatient treatment reports dated in June 2001 continue 
to reflect complaints of low back pain.  The veteran reported 
that such pain had bothered him off and on for several years.  
He attributed his back pain to a right-knee injury sustained 
in the military.  The treating physicians found disk disease 
but did not relate such problem to a right knee disability.  

In a September 2001 treatment report from the medical 
Rehabilitation Group, it was noted that the veteran's back 
pain first arose in 1999.  He appeared to have full range of 
lumbar motion at that time, and there was no tenderness of 
the paraspinal lumbar muscles.  There was some tenderness in 
the buttock region and the veteran had radicular complaints 
regarding the right leg.  Again, there was no opinion 
causally relating the veteran's low back problems to service 
or to his service-connected ligamentous strain of the right 
knee.

The veteran was examined by VA in December 2001.  
Objectively, he had normal lumbar lordosis and good muscle 
tone with no spasm.   X-rays of the lumbar spine were normal.  
MRIs again showed disc disease.  There was some limitation of 
motion, with some pain at the extremes of motion.  The 
diagnosis was "subjective complaint of low back pain with 
inconsistent presentation of pain."  The examiner concluded 
that the veteran's subjective low back complaint was not 
related to ligamentous strain of the right knee.

VA outpatient treatment records dated in March 2002 continue 
to reflect a diagnosis of chronic low back pain.  Physical 
therapy back school was recommended.  

In a September 2003 statement written by E. M. S., M.D., it 
was noted that the veteran had a long history of injury to 
the right knee with a right meniscus tear.  The reporting 
physician stated that the veteran favored his left leg and 
had lordosis, which led to chronic muscle spasms in the 
lumbosacral area.  

An April 2004 letter from an outpatient clinic within the Ann 
Arbor VA system indicated that the veteran was being treated 
for lower back problems that restricted him from lifting 
weights in excess of 10-15 pounds.  

Analysis

The veteran is claiming entitlement to service connection for 
a low back disorder.  The service medical records are absent 
any complaints or treatment for a back disability.  Indeed, a 
low back disability was initially demonstrated years after 
service.  This is too remote from service to be reasonably 
related to service.  Further, the record does not contain a 
competent clinical opinion which relates current back 
disability to service.  As such, the preponderance of the 
evidence is against direct service connection.  

However, the veteran contends that his low back disability is 
secondary to his service-connected ligamentous strain of the 
right knee.  Service connection has been established for 
ligamentous strain of the right knee, and the record contains 
diagnoses of lumbar disc disease and lumbar radiculopathy, 
confirmed by x-ray studies.  However, the requirements to 
establish entitlement to service connection for a low back 
disability on a secondary basis have not been met.  The 
record does not contain competent clinical evidence which 
establishes that the veteran's lumbar disc disease is 
etiologically due to the ligamentous strain of the right 
knee.  Even though VA outpatient treatment reports dated from 
2001 to 2002 show complaints of and treatment for low back 
pain, the reports do not attribute it to the service-
connected right knee disability.  Of importance, in May 2001 
and June 2001 clinical entries, the examiners' noted the 
veteran's contentions of having back pain for many years and 
relating it to his in-service right knee injury.  The veteran 
reported that the disability caused him to modify his gait.  
In May and June 2001, the physicians opined that the 
veteran's symptoms were secondary to right lumbar disc 
disease.  The assessment was right lumbar radicular symptoms 
secondary to lumbar disc disease.  However, in December 2001, 
a VA examiner concluded that the veteran's subjective low 
back complaints were not related to ligamentous strain of the 
right knee.

In finding that the evidence of record does not support the 
veteran's secondary service connection claim, the Board 
acknowledges a September 2003 letter written by E. M. S., 
M.D.  In that communication, the physician noted the 
veteran's long history of injury to the right knee with a 
right meniscus tear.  The veteran was said to favor his left 
leg and had lordosis that led to chronic muscle spasms in the 
lumbosacral area.  

To whatever extent Dr. E. M. S.'s September 2003 
correspondence could possibly be construed as support for the 
veteran's secondary service connection claim, there is little 
probative value in his findings.  Indeed, there is no 
indication as to how long, or in what capacity, Dr. E. M. S. 
had treated the veteran.  There was also no indication that 
the veteran's claims folder had been reviewed by the 
physician.  Furthermore, while the letter described back 
spasms, the objective evidence of record fails to confirm 
such.  For these reasons, even if intended as an opinion 
relating the veteran's back problems to a service-connected 
right knee disability, Dr. E. M. S.'s letter does not serve 
as a basis for a grant of the benefits sought on appeal.  

In conclusion, the evidence fails to demonstrate that the 
veteran's low back disability is proximately due to or the 
result of his service-connected ligamentous strain of the 
right knee.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


IR- right knee

Factual background

The veteran was examined by VA in May 1999.  During the 
interview, the veteran stated that he worked with the 
disabled.  However, he could not stand for prolonged periods, 
squat, or bend the knee.  He also stated that it was 
difficult to climb stairs.  On examination, there was full 
range of motion, with 0 degrees extension and 140 degrees of 
flexion.  No tenderness or swelling was present.  
Neurological examination was intact throughout.  X-ray 
studies were negative.  The diagnosis was ligamentous strain 
of the right knee.  The examiner reported the veteran had 
discomfort and some limitation of activity.  He could not 
perform factory work because of the discomfort, but he could 
do all moderate activity and activities of daily living.  
Strenuous activity produced pain.  It was noted that the 
diagnosis was made on history alone.

In September 1999, the veteran's mother reported that he had 
problems when sitting for long periods and when standing.  
She also reported that the knee would pop or give out at 
times and the veteran could not go for a long walk or run 
without pain.

At the hearing held in October 2000, the veteran testified 
that he had instability of the knee.  He reported that he 
fell and lost his balance about once a month.  (Transcript 
"T" at 1).  He also reported popping and grinding of the 
knee.  (T. at 2).  He described his knee pain as excruciating 
and rated it as an eleven on a scale of one to ten.  He also 
noted flare-ups with prolonged, walking, standings, and 
sitting.  He added that a private physician suggested he wear 
a brace.  (T. at 3).
 
A November 2000 magnetic resonance imaging (MRI) revealed 
small joint effusion without significant internal 
derangement.  X-rays revealed a symmetrical knee joint space 
and mild soft tissue density without metallic foreign body.

VA outpatient treatment reports dated from February 2001 to 
June 2001 show continued complaints of right knee pain.  
Specifically, in March 2001, the reports reflect that the 
veteran's subjective complaints consisted of right leg pain 
and numbness and right leg giving way.  It was noted that the 
veteran wore a brace.  On examination, the right lower 
extremity had normal motor strength and 2+ deep tendon 
reflexes.  Assessments included right knee pain-continue with 
knee brace for support.

An August 2001 VA consultation sheet shows treatment for 
right knee pain.  It was noted that the veteran lived in a 
walk-up apartment and that he ambulated with a single axis 
cane/wearing support of the right knee.  At that time, range 
of motion was within full limits, without edema.  The 
veteran's pain was listed as an eight on a scale of one to 
ten.  Aggravating factors included prolonged standing, 
walking, stair climbing, which were relieved by a hot bath 
and medication.

A September 2001 medical statement from the Medical 
Rehabilitation Group, P.C., notes instability in the medial 
compartment of the right knee with pressure.  When 
ambulating, he tended to favor the right leg.  It was noted 
that the veteran had been favoring his right knee for years.  

A November 2001 VA clinical record again reveals a diagnosis 
of right knee pain.  He wore a right knee brace.  It was 
noted that he was attending physical therapy.

The veteran was reexamined by VA in December 2001.  He 
complained of pain in the right knee on prolonged standing or 
prolonged walking.  He also reported that his knee gave way 
or buckled.  He used a cane for walking.  He described his 
pain as severe, rating it as a 10 out of 10 on the pain 
scale.  

On physical examination, alignment of the knee was normal, 
with tenderness but without effusion.  Patellar compression 
was not painful and the mediolateral ligament was stable.  
Posterior drawer sign was positive and Lachman test was 1+.  
Range of motion was from 0 to 130 degrees.  Hyperextension 
was to 35 degrees with complaints of pain at the back of the 
knee.  X-ray findings were normal.  The diagnosis was history 
of right knee injury with ligamentous strain, status post 
unstable right knee at the present time.

On VA examination in March 2002, the veteran reportedly had 
not worked since March 2001.  He complained that his right 
knee was occasionally painful with a catching sensation.  The 
knee felt like it was buckling backwards without any 
significant instability.  Occasionally there was sharp pain.  
The veteran denied having ligamentous pain and said that the 
knee brace supported his joint.

Physical examination revealed no objective evidence of pain.  
Upon removal of the veteran's knee brace the veteran could 
walk with a cane.  Equilibrium was satisfactory, but he 
complained of pain while squatting.  There was no swelling, 
deformity, skin changes, or warmth.  The veteran complained 
of moderate pain posteriorly.  His mediolateral ligament was 
stable and without any complaint of pain on abduction strain.  
Anterior- posterior movement was slightly loose, posterior 
drawer sign appeared to be positive, and posterior sagging 
was observed with the knee at 30 degrees flexion.  The 
circumference of both thighs and both knees were equal.  Calf 
circumference was 1/4-inch less as compared to that on the 
left side.  Range of motion of the right knee was 0 to 125 
degrees with pain and the knee went to hyperextension from 
neutral position to the extent of about 30 degrees.  X-rays 
were normal.  An MRI revealed a complex tear involving the 
anterior horn of the lateral meniscus and suprapatellar knee 
joint effusion.  The findings were otherwise unremarkable.  
The anterior cruciate ligament, posterior cruciate ligament, 
medial collateral ligament, lateral collateral ligament 
complex, quadriceps tendon, and patellar tendon were intact.  
The diagnosis was history of injury to the right knee while 
in the service.

The examiner noted a persistent complaint of pain and some 
instability of the knee joint.  There was minor discomfort at 
the back of the right knee with a positive posterior drawer 
sign.  There was no evidence of muscle atrophy as compared to 
the left and no functional impairment due to pain, although 
there was an abnormal ligamentous stretching of the posterior 
cruciate ligament.  Some evidence of functional impairment 
due to limitation of motion was noted, even though pain was 
not visibly manifested on movement of the joint.

An April 2002 MRI showed a complex tear in the anterior horn 
of his lateral meniscus.  

An August 2003 treatment report written by M. E. D., D.O., 
indicated right knee range of motion from 0 to 130 degrees.  
Patellofemoral grind test was positive.  The collateral 
ligaments were snug with varus and valgus stress.  Lachman 
and drawer testing revealed laxity of the posterior cruciate 
ligament on the right when compared to the left.  Reverse 
pivot shift was negative.  There was significant guarding.  
Quadriceps active sign was minimally positive.  Steinmann 
maneuver was also positive medially.  There was pain with 
palpation along the medial joint line.  Homans sign was 
absent and there was no effusion.  The impression was 
chondromalacia of the patella, right knee, rule out torn 
posterior cruciate ligament.  
Arthroscopy was recommended.  

In August 2003, the veteran underwent an arthroscopy of the 
right knee with chondroplasty of the patella. 

An April 2004 letter from an outpatient clinic within the Ann 
Arbor VA system indicated that the veteran was being treated 
for a right knee disability.  

The veteran was most recently examined by VA in July 2004.  
At that time, he stated that his right knee was painful, 
preventing him from prolonged standing or walking.  The knee 
also felt unstable, particularly when climbing stairs.  The 
veteran wore a knee brace and was limited in his activities 
of daily living.  Right knee pain was worsened by repetitive 
motion.  The veteran stated that his right knee symptoms had 
increased over the past year and a half.  

The veteran's knee brace was removed during the objective 
examination.  The right knee had 15 degrees of valgus as 
compared to the left.  He walked with a limp and weight 
bearing was partially accomplished with his cane.  He had 
complaints of right knee pain with ambulation.  There was no 
effusion and skin temperature was normal.  His pain was 
primarily on the medial side of the knee.  Active extension 
was possible, as was extension against gravity.  He had 
active range of motion from 0 to 110 degrees, with complaints 
of severe pain at the end of motion.  There was also mild 
looseness on the medial side of the joint.  There was also 
posterior sagging of the tibia against the femur when flexed 
at about 30 degrees.  Posterior drawer sign was positive and 
there was mild looseness on the Lachman test.  The diagnosis 
was history of injury to the right knee with continued 
instability.  There was no improvement following arthroscopic 
surgery.  The examiner noted that the knee appeared to be 
unstable with a deficient posterior cruciate ligament.  

Analysis 

II.  Prior to August 15, 2003.  

The veteran is claiming entitlement to an increased 
evaluation for ligamentous strain of the right knee.  During 
the course of this appeal, he was awarded a temporary total 
rating for surgery requiring convalescence pursuant to 
38 C.F.R. § 4.30.  The effective date of such rating was 
August 15, 2003.  As of December 1, 2003, the veteran was 
awarded an increase in his disability evaluation to 20 
percent.  At this time, the Board will examine the propriety 
of the 10 percent rating in effect from January 1998 until 
the temporary total rating took effect on August 15, 2003.  

Again, prior to August 15, 2003, a 10 percent rating is in 
effect, pursuant to Diagnostic Code 5257.  That Code section 
contemplates "other impairment of the knee," described as 
involving recurrent subluxation or lateral instability.  
Under that Code section, a 10 percent disability rating is 
warranted for slight impairment of the knee.  A 20 percent 
evaluation is for application where the evidence shows 
moderate knee impairment.  Finally, a 30 percent rating is 
warranted for severe impairment of the knee.   

The Board has reviewed the evidence of record and finds that 
the presently assigned 10 percent evaluation appropriately 
reflects the veteran's level of disability during the period 
in question.  The evidence does reveal instability, as 
evidenced by findings of positive posterior drawer sign and 
positive Lachman's test.  Moreover, 
VA examination in March 2002 further revealed that anterior- 
posterior movement was slightly loose.  At that time, 
posterior sagging was also observed with the knee flexed to 
30 degrees.  However, these findings are reflective of mild 
instability, which has already been contemplated in the 
assignment of the 10 percent rating.  

In concluding that the veteran's symptomatology prior to 
August 15, 2003, constitutes only mild instability, the Board 
points to various findings of record.  First, the March 2002 
VA examination noted that the anterior- posterior movement of 
the right knee was only slightly loose.  Moreover, in May 
1999, clinical and x-ray findings were normal.  Upon 
examination in December 2001, the mediolateral ligament was 
stable.  Additionally, x-rays taken in March 2002 revealed 
that the anterior cruciate ligament, posterior cruciate 
ligament, medial collateral ligament, lateral collateral 
ligament complex, quadriceps tendon, and patellar tendon were 
intact.  

Based on the foregoing, the overall weight of the evidence 
does not allow for a finding of moderate instability of the 
right knee during the period in question.  Moreover, an 
increase on the basis of functional limitation due to factors 
such as pain, weakness, incoordination and fatigability is 
not for application in this analysis of Diagnostic Code 5257, 
because such Code section is not predicated on loss of range 
of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Such 
functional limitation will appropriately be discussed in the 
paragraphs to follow, where the Board considers alternate 
Diagnostic Codes which are predicated on range of motion.  

The Board will now consider whether an increased rating is 
warranted on the basis of an alternate Diagnostic Code.  Of 
particular interest are Diagnostic Codes 5260 and 5261, 
concerning limitation of motion of the leg.  

Diagnostic Code 5260 pertains to limitation of leg flexion.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent evaluation is for application where 
flexion is limited to 30 degrees.  Finally, a 30 percent 
rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent rating is warranted 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 
15 degrees.  A 30 percent rating applies where extension is 
limited to 20 degrees.  A 40 percent rating is warranted 
where extension is limited to 30 degrees.  Finally, a 50 
percent evaluation is warranted where extension is limited to 
45 degrees.  

The objective evidence does not allow for an increased rating 
on the basis of limitation of motion.  Indeed, upon VA 
examination in May 1999, the veteran's range of motion was 
full, and neurological examination was intact throughout. 
Additionally examination in December 2001 and March 2001 show 
only slight decrease in flexion, to 130 degrees and 125 
degrees, respectively.  The veteran had full extension on all 
examinations.  

Based on the above, then, the evidence does not allow for an 
increased rating due to limitation of motion.  Moreover, in 
reaching this conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness and incoordination.  In this vein, the 
Board acknowledges that the veteran ambulates with a brace 
and a cane.  The Board further recognizes the veteran's 
complaints of discomfort.  In fact, at his October 2000 
personal hearing, he described his knee pain as excruciating 
and rated it as an eleven on a scale of one to ten.  Upon 
subsequent VA examination in December 2001, he rated his pain 
as a 10 of 10.  Some evidence of functional impairment due to 
limitation of motion was noted, even though pain was not 
visibly manifested on movement of the joint.  However, 
considering all such evidence, the Board finds that the 
veteran's ligamentous instability of the right knee is not 
more comparable to a 20 percent evaluation under Diagnostic 
Code 5260.  Indeed, the veteran still had 80 more degrees of 
flexion than that required for a compensable evaluation under 
that Code section.  Moreover, there has been no loss of 
extension, precluding a higher rating under Diagnostic Code 
5261.

There are no other relevant Code sections under which to 
evaluate the veteran's ligamentous strain of the right knee.  
Indeed, there is no evidence of ankylosis or genu recurvatum 
, precluding a rating under Diagnostic Code 5256 or 5263, 
respectively.  Additionally, while posterior sagging of the 
tibia on the femur is present on flexion of the right knee, 
x-ray finding show no impairment of the tibia or fibula.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2004).

The Board has also considered whether any separate 
evaluations are applicable here.  In this regard, the Board 
also acknowledges that, when a veteran with knee disability 
rated for instability also has arthritis and limitation of 
motion in the knee to at least a compensable degree, a 
separate rating can be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2004); VAOGCPREC 23-97.  However, by history and currently, 
x-rays findings have been negative as to arthritis.  As such, 
the provisions of 38 C.F.R. § 4.59 do not provide a separate 
minimal compensable rating based on limitation of motion.  
Additionally, the objective evidence fails to indicate 
limitation of motion of the right knee to at least a 
compensable degree.  Thus, no further consideration is 
warranted.  

In conclusion, the evidence reveals that the veteran's 
ligamentous strain of the right knee is characterized by 
symptoms consistent with the currently assigned 10 percent 
rating under Diagnostic Code 5257.  There is no basis for 
assignment of the next-higher 20 percent evaluation during 
the period in question.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that, for the period 
prior to August 15, 2003, the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

III.  From December 1, 2003

As previously noted, the 10 percent rating prior to August 
15, 2003, is found to be appropriate.  It is next noted that, 
beginning August 15, 2003, the veteran was assigned a 
temporary 100 percent rating on the basis of convalescence 
following surgery.  That temporary rating ended on December 
1, 2003, at which time a 20 percent evaluation was granted.  
As this increase to 20 percent represents less than the 
maximum available benefit, it does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, 
the Board will proceed with appellate review of the propriety 
of the assigned rating.
 
Once again, the veteran's ligamentous strain of the right 
knee is evaluated pursuant to Diagnostic Code 5257, 
concerning recurrent subluxation or lateral instability of 
the knee.  Under that Code section, a 20 percent evaluation 
is for application where the evidence shows moderate knee 
impairment.  A 30 percent rating is warranted for severe 
impairment of the knee.   

The Board has reviewed the evidence of record and finds that 
the presently assigned 20 percent evaluation appropriately 
reflects the veteran's level of disability from December 1, 
2003, onward.  Indeed, the objective evidence fails to 
demonstrate severe instability such as to justify the next-
higher 30 percent evaluation.  

In reaching the above conclusion, the Board acknowledges 
findings in an August 2003 private treatment report that 
reflect pain with palpation along the medial joint line.  
That report also revealed a positive patellofemoral grind, 
Lachman and drawer testing.  The latter two studies indicated 
laxity of the posterior cruciate ligament.  Further, there 
was significant guarding of the right knee, along with a 
positive quadriceps active sign and a positive Steinmann 
maneuver medially.  Finally, the collateral ligaments were 
snug with varus and valgus stress.  

In finding that an increased evaluation is not warranted 
here, the Board also recognizes the veteran's subjective 
complaints of right knee pain with prolonged standing or 
walking.  He also reported that the right knee felt unstable, 
particularly when climbing stairs.  It is recognized that he 
wore a knee brace and reported limitation in his activities 
of daily living.  The veteran further complained that his 
right knee pain was worsened by repetitive motion.  However, 
as will be explained below, the overall evidence confirms 
that the veteran's disability picture is most nearly 
approximated by the currently assigned 20 percent evaluation 
under Diagnostic Code 5257.

The August 2003 private treatment report showed a negative 
reverse pivot shift and a negative Homans.  Additionally, 
there was no effusion of the right knee.  Moreover, upon VA 
examination in July 2004, there was no effusion of the right 
knee and skin temperature was normal.  Furthermore, the 
looseness on the medial side of the joint was described as 
"mild."  Similarly, Lachman's testing also showed only mild 
looseness.  Therefore, the Board finds that such evidence 
demonstrates the propriety of the currently assigned 20 
percent evaluation effective December 1, 2003.  Moreover, an 
increase on the basis of functional limitation due to factors 
such as pain, weakness, incoordination and fatigability is 
not for application in this analysis of Diagnostic Code 5257, 
because such Code section is not predicated on loss of range 
of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Such 
functional limitation will appropriately be discussed in the 
paragraphs to follow, where the Board considers alternate 
Diagnostic Codes which are predicated on range of motion.  

The Board will now consider whether an increased rating is 
warranted on the basis of an alternate Diagnostic Code.  Of 
particular interest are Diagnostic Codes 5260 and 5261, 
concerning limitation of motion of the leg.  

Diagnostic Code 5260 pertains to limitation of leg flexion.  
A 20 percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 
degrees.  A 40 percent rating is warranted where extension is 
limited to 30 degrees.  Finally, a 50 percent evaluation is 
warranted where extension is limited to 45 degrees.  

The objective evidence does not allow for an increased rating 
on the basis of limitation of motion.  Indeed, upon VA 
examination in July 2004, the veteran had flexion to 110 
degrees and extension to 0 degrees.  Further, no other 
evidence of record demonstrates a more limited range of 
motion of the right knee.

Based on the above, then, the evidence does not allow for an 
increased rating due to limitation of motion.  Moreover, in 
reaching this conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness and incoordination.  In this vein, the 
Board acknowledges that the veteran ambulates with a brace 
and a cane.  The Board further recognizes the veteran's 
complaints of pain.  In fact, at his July 2004 VA 
examination, he indicated that his right knee pain had 
exacerbated over the past year and a half.  Other evidence of 
record also demonstrates consistent complaints of pain and 
instability of the right knee.  However, considering all such 
evidence, the Board finds that the veteran's ligamentous 
instability of the right knee is not more comparable to a 20 
percent evaluation under Diagnostic Code 5260.  Indeed, 
during the period in question, the veteran still had 50 more 
degrees of flexion than that required for a compensable 
evaluation under that Code section.  Moreover, there has been 
no loss of extension, precluding a higher rating under 
Diagnostic Code 5261. 

Again, there are no other relevant Code sections under which 
to evaluate the veteran's ligamentous strain of the right 
knee.  Indeed, there is no evidence of ankylosis or genu 
recurvatum, precluding a rating under Diagnostic Code 5256 or 
5263, respectively.  Additionally, while posterior sagging of 
the tibia on the femur is present on flexion of the right 
knee, x-ray finding show no impairment of the tibia or 
fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 
(2004).

Having eliminated the possibility of an increased rating, the 
Board has also considered whether any separate evaluations 
are applicable here.  In this regard, 
the Board also acknowledges that, when a veteran with knee 
disability rated for instability also has arthritis and 
limitation of motion in the knee to at least the 
noncompensable degree, a separate rating can be assigned for 
the arthritis and limitation of motion under Diagnostic Codes 
5003, 5260, and 5261. 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2004); VAOGCPREC 23-97. However, by history 
and currently, x-rays findings have been negative as to 
arthritis.  As such, the provisions of 38 C.F.R. § 4.59 do 
not provide a separate minimal compensable rating based on 
limitation of motion.  Additionally, the objective evidence 
fails to indicate limitation of motion of the right knee to 
at least a compensable degree.  Therefore, no further 
consideration is warranted.  Moreover, while the veteran 
underwent right knee surgery in August 2003, there is no 
evidence of any residuals of a painful scar, nor has the 
veteran raised any contentions with respect to a surgical 
scar.  His skin looked healthy upon VA examination in July 
2004.  Thus, there is no basis for a separate rating on this 
basis.  

In conclusion, the evidence reveals that, from December 1, 
2003, the veteran's ligamentous strain of the right need is 
characterized by symptoms consistent with the currently 
assigned 20 percent rating under Diagnostic Code 5257.  There 
is no basis for assignment of the next-higher 30 percent 
evaluation during the period in question.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that, for the period 
from December 1, 2003, the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.


ORDER

Service connection for a low back disorder, to include as 
secondary to the service-connected ligamentous strain of the 
right knee is denied.

Prior to August 15, 2003, an initial rating in excess of 10 
percent for a ligamentous strain of the right knee is denied.

From December 1, 2003, a rating in excess of 20 percent for a 
ligamentous strain of the right knee is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


